                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DONALD GADDIS,                  )
                                 )
                Plaintiff,       )
                                 )
 vs.                             )                   Case No. 18-CV-1437-SMY-GCS
                                 )
 TOM STEARNS, LOGAN SPINKA, CITY )
 OF MARION, DOROTHY MCCOMBS,     )
 and BRENDA GRANT,               )
                                                 )
                        Defendants.              )

                               MEMORANDUM AND ORDER

       Pending before the Court are Plaintiff Donald Gaddis’ Motions to Dismiss Case against

Logan Spinka and Brenda Grant (Docs. 65 and 66). A plain reading of Federal Rule of Civil

Procedure 41(a) suggests that dismissal under this rule should be used only to dismiss an entire

action (rather than a particular claim against a particular defendant). See Taylor v. Brown, 787

F.3d 851, 857 (7th Cir. 2015) (Rule 41(a) is “limited to dismissal of an entire action” and Rule

15(a) is the proper vehicle for “adding or dropping parties and claims”). Plaintiff must therefore

file an amended complaint consistent with Rule 15 in order to drop Spinka and Grant as parties.

Accordingly, the Motions are DENIED without prejudice.

       IT IS SO ORDERED.

       DATED: October 15, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 1 of 1
